Citation Nr: 0736815	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as a stomach condition), to include as secondary to 
service-connected residuals of a cervical spine injury.

2.  Entitlement to service connection for bilateral leg 
arthritis, to include as secondary to service-connected 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who had periods of active duty for 
training and inactive duty training (ACDUTRA and INACDUTRA), 
including in April 1975.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In essence, the veteran seeks service connection for his 
stomach disability and arthritis based on a theory of 
secondary service connection, i.e., that the disabilities 
were caused/aggravated by his service connected residuals of 
a cervical spine injury.  (See his statement of November 
2004.)  While the RO issued VCAA notice letters in May 2004 
and in February 2005, neither addressed a claim of secondary 
service connection.  Consequently, there is a due process 
deficiency which must be corrected.  In addition, in a March, 
2006 decision (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the instant case, the veteran was not provided with notice 
regarding disability ratings or effective dates of awards.  
As the case is being remanded anyway, there is an opportunity 
to cure this deficiency also.

Accordingly, the case is REMANDED for the following:

1.  With respect to the claims seeking 
service connection for the disabilities at 
issue, the RO should send the veteran 
appropriate notice under the VCAA 
specifically addressing those claims as 
claims seeking secondary service 
connection (and including notification 
that he should submit any pertinent 
evidence in his possession).  The RO 
should also provide the veteran notice 
regarding disability ratings and effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He should have ample 
opportunity to respond.

2.  The RO should arrange for any further 
development suggested by the veteran's 
response (to include ordering nexus 
examinations, if necessary).  Then the RO 
should readjudicate these claims.  If 
either remains denied, the RO should 
furnish the veteran and his representative 
an appropriate supplemental statement of 
the case and afford them the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



